As filed with the Securities and Exchange Commission on August 15, 2013 Registration No. 333-127022 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) Nevada 75-2590292 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2, INC. 2, INC. (Full title of the plans) 2727 East Vernon Avenue Vernon, California (323) 582-9977 (Address of principal executive offices) (Zip Code) James Rudis Chief Executive Officer and President Overhill Farms, Inc. 2727 East Vernon Avenue Vernon, California 90058 (323) 582-9977 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: John M. Scott, Esq. Steven J. Williams, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019−6064 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company EXPLANATORY NOTE This Post-Effective Amendment No. 1 relates to the Registration Statement on Form S-8 (File No. 333-127022) previously filed by Overhill Farms, Inc. (“Overhill” or the “Company”) with the Securities and Exchange Commission on July 29, 2005 (the “Registration Statement”) pertaining to the registration of 800,000 shares of common stock, par value $0.01 per share, reserved for issuance under the 2002 Employee Stock Option Plan of the Company, as amended as of December 3, 2008, at a proposed maximum offering price per share of $3.94 and a proposed maximum aggregate offering price of $3,152,000.00 and 550,000 shares of common stock, par value $0.01 per share, reserved for issuance under the 2005 Stock Plan of the Company, as amended as of December 3, 2008, at a proposed maximum offering price per share of $3.94 and a proposed maximum aggregate offering price of $2,167,000.00. On August 9, 2013, pursuant to the Agreement and Plan of Merger entered into on May 14, 2013 (the “Merger Agreement”), by and among the Company, Bellisio Foods, Inc., a Minnesota corporation (“Parent”), and Bellisio Acquisition Corp., a Nevada corporation (“Merger Sub”), Merger Sub merged with and into the Company, with the Company continuing as the surviving corporation and as a wholly-owned subsidiary of Parent. In connection with the transactions contemplated by the Merger Agreement, the offering of the Company’s securities pursuant to the Registration Statement has been terminated as of the date hereof.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities of the Company which remain unsold at the termination of the offering subject to the Registration Statement, the Company hereby removes from registration any and all securities registered under the Registration Statement that remain unsold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Vernon, California, on the 15th day of August, 2013. OVERHILL FARMS, INC. By: /s/ James Rudis Name: James Rudis Title: Chief Executive Officer and President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ James Rudis Chief Executive Officer and President James Rudis (Principal Executive Officer) August 15, 2013 /s/ Danette Bucsko Chief Financial Officer Danette Bucsko (Principal Financial Officer and Principal Accounting Officer) August 15, 2013 /s/ Joel Conner Joel Conner Director August 15, 2013
